ORDER

PER CURIAM.
Paul F. Reed, plaintiff, appeals the judgment in his personal injury action which was entered in accordance with the jury’s verdict. Plaintiff contends that the trial court erred in admitting evidence of (1) alleged inconsistent statements by omission by plaintiff in the police report and (2) a prior civil claim and workers compensation claim made by plaintiff for similar injuries sustained in a previous motor vehicle collision. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that no error of law appears. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b). A memorandum solely for the *591use of the parties has been provided explaining the reasons for our decision.